Green, J. (dissenting).
I vote to reverse since I cannot subscribe to the majority’s view that there was not an abuse of discretion in denying relator’s application for bail. On this habeas corpus proceeding, we have the power to review the action of the court (People ex rel. Klein v Krueger, 25 NY2d 497, 503). Although certain criteria must be considered (CPL 510.30, subd 2, par [a], els [i]-[viii]), no one factor should be controlling (People ex rel. Yannarilli v Draxler, 41 AD2d 684). Relator is a life-long resident of his community. He has family, economic and social ties to the area and has no criminal record. There is nothing in the record to support prosecutor’s speculative claim that the relator intends to flee the jurisdiction nor does the record contain any showing as to the strength or weakness of the People’s case (see People ex rel. Lobell v McDonnell, 296 NY 109, 112; cf. People ex rel. Parone v Phimister, 29 NY2d 580, 581). Bail should have been set by the nisi prius court. (Appeal from judgment of Supreme Court, Oneida County, Balio, J. — habeas corpus.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ. (Order entered Oct. 28, 1983.)